Citation Nr: 0029699	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-05 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for emphysema, to include 
as due to tobacco use in service or nicotine dependence 
incurred in service.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from January 1941 to September 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that the veteran failed to report for a 
personal hearing scheduled in July 1999.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Service medical records confirm that the veteran used 
tobacco for many years during his period of active duty 
service. 

3.  The medical evidence of record shows that the veteran 
currently has emphysema as a result of tobacco use in 
service.  


CONCLUSION OF LAW

The veteran's emphysema was incurred during active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999); VAOPGCPREC 2-93; VAOPGCPREC 
19-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Factual Background

The veteran's service medical records were negative for 
diagnosis or treatment of any chronic respiratory disability.  
A September 1968 hospitalization report noted that the 
veteran smoked two packs of cigarettes per day.  A March 1972 
report of a consultation conducted in conjunction with the 
veteran's retirement examination indicated that the veteran 
was a heavy smoker.  

The veteran submitted an informal claim for service 
connection for emphysema in November 1997.  In a March 1998 
statement, he explained that he started smoking in service 
and that it was easy to continue because cigarettes were 
given out in ration kits.  A pulmonary specialist had 
confirmed that he now had reduced lung capacity.  For several 
years, the veteran took several inhaled medications to ease 
his breathing.  

Medical records from J. Prashad, M.D., dated in April 1996 
showed that the veteran continued to smoke about three 
cigarettes a day, but he was bothered by coughing, nasal 
stuffiness, and dyspnea on minimal exertion.  The diagnosis 
included chronic obstructive pulmonary disease (COPD) with 
secondary shortness of breath.  Dr. Prashad encouraged the 
veteran to stop smoking.  Notes of an April 1998 return visit 
indicated that the veteran had not smoked since April 1997.  
The assessment was severe COPD.  

In a May 1998 statement, an Air Force physician related that 
the veteran had been a patient at the internal medicine 
clinic at Shaw Air Force Base for many years.  During his 
military career, he was a heavy smoker, smoking more than two 
packs of cigarettes per day.  In August 1995, the veteran was 
referred to Dr. Prashad, a pulmonologist, for increasing 
shortness of breath.  His evaluation revealed that the 
veteran had severe COPD secondary to his tobacco use.  During 
this time, the veteran unsuccessfully attempted to quit 
smoking, though he was able to decrease his usage to two to 
four cigarettes per day.  He finally quit smoking in April 
1997 when he was diagnosed as having transitional cell 
carcinoma of the right kidney.  

In a June 1998 statement, the veteran indicated that he 
entered active duty in January 1941 and started smoking in 
February or March 1941.  He initially smoked one-half pack of 
cigarettes per day.  His use increased to two packs or more a 
day by the time he retired in 1972.  In September 1991, the 
veteran had a complete physical from a private physician.  He 
prescribed nicotine gum to help the veteran stop smoking, 
which failed.  The veteran had another physical with the 
physician in August 1993.  At that time, the doctor 
prescribed nicotine patches to help the veteran stop smoking, 
which also failed.  The veteran related that he again tried 
nicotine patches on two occasions in 1996, which were also 
unsuccessful.  Because of shortness of breath, he decreased 
his usage to two to four cigarettes per day.  He stopped 
smoking completely in April or May 1997.  

The veteran underwent a VA pulmonary examination in December 
1998.  The examiner reviewed the claims folder for the 
examination, noting that the veteran had a history of COPD 
and nephrectomy.  After the physical examination and tests 
were completed, the examiner stated that the veteran suffered 
from severe destructive COPD.  He commented that the veteran 
had been a long-time smoker but had quit about one year ago.  
He added that there was a well-known association between 
tobacco use and COPD.  The examiner indicated that it was 
impossible to say whether the veteran would have developed 
emphysema without his tobacco use, but it was safe to say 
that the tobacco use did nothing to prevent him from 
developing COPD.   

In a January 1999 statement, R. Pumarejo, M.D., related that 
he was the veteran's pulmonologist.  He stated that the 
veteran suffered from severe steroid-dependent COPD, a 
condition that was most likely due to his past smoking.  

In a February 1999 statement, Dr. Rodriguez indicated that 
the veteran's medical problems included emphysema (COPD) as a 
consequence of tobacco use while in the military.    

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires a finding that there 
is a current disability that has a definite relationship with 
an injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. §§ 1113(b), 1133(c); 38 C.F.R. § 3.303(d).

With respect to disorders claimed related to tobacco use, 
direct service connection of disability may be established if 
the evidence demonstrates that injury or disease resulted 
from tobacco use in line of duty in the active military, 
naval, or air service.  VAOPGCPREC 2-93.  Secondary service 
connection for a disorder claimed attributable to tobacco use 
subsequent to military service can be established on the 
basis that such tobacco use resulted from nicotine dependence 
arising in service.  VAOPGCPREC 19-97.     

The Board recognizes that recently passed legislation 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service. 38 U.S.C.A. § 1103 (West Supp. 2000).  
However, this new section applies only to claims filed after 
June 9, 1998.  As the veteran in the present case filed his 
claim prior to that date, this provision will not affect the 
disposition of his appeal.

In this case, the Board finds that the evidence of record is 
sufficient to establish service connection for emphysema on a 
direct basis.  Medical evidence shows that the veteran is 
currently diagnosed as having emphysema, or COPD.  The 
veteran contends that he began smoking in service and 
continued smoking throughout and after service.  Service 
medical records confirm that the veteran was a heavy smoker 
at least for several years before his retirement from active 
duty.  Finally, the statements from Dr. Rodriguez 
specifically link the veteran's emphysema directly to tobacco 
use in service.  There is no VA or private medical evidence 
that reveals an opinion to the contrary.  Accordingly, the 
Board finds that the evidence supports service connection for 
emphysema.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303; VAOPGCPREC 2-93.  



ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for emphysema is 
granted.  




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 


- 3 -


